DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/10/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeSander et al. (US 8,322,986; hereinafter DeSander) and Page et al. (US 7,726,944). 
Applicant’s arguments with respect to the rejection(s) of claim(s) 9 and 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  DeSander and Bangerter (US 9,995,157) and DeSander, Goodwater et al. (US 6,173,491; hereinafter Goodwater), and Bangerter, respectively. 
Applicant’s arguments with respect to the rejection(s) of claim(s) 2 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DeSander and Page.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each of the plurality of cooling holes extending perpendicularly through the one or more tip plates” in lines 12-13. It is unclear relative to what the cooling holes extend perpendicularly to which renders the claim indefinite. 
	Claims 2-8 are rejected for depending on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSander et al. (US 8,322,986; hereinafter DeSander) in view of Page et al. (US 7,726,944; hereinafter Page).
Regarding claim 1, DeSander (Fig. 2-5) discloses a turbine blade (100) comprising: a blade attachment (110); a platform (108) extending radially outward from the attachment (110); an airfoil (106) extending radially outward from the platform (108); a tip shroud (128) extending circumferentially from the airfoil (106), the tip shroud (128) having one or more knife edges (136) extending radially outward from an outer surface of the tip shroud (128); one or more cooling passages (126) extending through the airfoil (106) and to the tip shroud (128); one or more tip plates (162) secured to the tip shroud (128) thereby forming a plenum (160) between the outer surface and the one or more tip plates (162); and, two sets of cooling holes (164) in each of the one or more tip plates (162), where each of the two sets of cooling holes includes a plurality of cooling holes (164) that are positioned at least adjacent to and extending along a length of the one or more knife edges (136). Since the claims and specification do not provide particular structural detail on the cooling holes “extending along a length of the one or more knife edges” the outlets of the cooling holes extending in the circumferential direction (relative the rotational axis of the turbine was interpreted to read upon this limitation. Refer to Fig. I below. 

    PNG
    media_image1.png
    378
    744
    media_image1.png
    Greyscale


DeSander fails to explicitly disclose that each of the plurality of cooling holes (158) extend perpendicularly through the one or more tip plates. 
Page (Fig. 4a-b and 5a) teaches an airfoil (70) with rows of cooling holes (instances of 76 and instances of 78) adjacent suction side and pressure side tip rails (81 and 83, respectively) extending through the tip of the airfoil (70). The cooling holes (76 and 78) extend perpendicularly relative the tip of the airfoil (70) from the interior of the airfoil (70) to the exterior of the airfoil (70). Page (Abstract) teaches that the rows of cooling holes (76 and 78) serve to help spread out cooling air across more surface area of the tip to cool the tip of the airfoil. Since DeSander (Col. 5, lines 24-27) discloses that the cooling holes (164) can be located and/or oriented to facilitate cooling the tip shroud (128), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DeSander by replacing DeSander’s cooling holes with rows of cooling holes adjacent the rails that extend perpendicularly relative the tip shroud as taught by Page in order to help spread out cooling air across more surface area of the tip shroud. 
Regarding claim 2, DeSander, as modified, discloses the turbine blade of claim 1, wherein DeSander (Page: Fig. 4a-b and 5a), as modified, further discloses a first set of cooling holes (row adjacent first knife edge) of the two sets of cooling holes is positioned at least adjacent a first knife edge (DeSander: forward instance of 136) of the one or more knife edges (DeSander: 136), and  a second set of cooling holes (row adjacent second knife edge) of the two sets of cooling holes is positioned adjacent an 
Regarding claim 3, DeSander, as modified, discloses the turbine blade of claim 1, wherein DeSander (Fig. 2), as modified, further discloses that the one or more cooling passages (126).  Since claim 3 is a product-by process claim and treated in accordance with MPEP 2113. Applicant‘s product (the cooling passages 126 of the turbine blade), identified by the claimed process (casting), is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable.
Regarding claim 4, DeSander, as modified, discloses the turbine blade of claim 1, wherein DeSander (Fig. 5; Page: 4a-b), as modified, further discloses that each of the plurality of cooling holes (164) are located along a perimeter of the tip plate (162). Since Page (Fig. 4a-b) teaches that the cooling holes are adjacent the knife edges, the cooling holes will be located along the perimeter of the tip plate, since the perimeter of the tip plate runs adjacent the knife edges.  
Regarding claim 6, DeSander, as modified, discloses the turbine blade of claim 1, wherein DeSander (Fig. 4-5), as modified, further discloses that the one or more tip plates (162) is secured to the tip shroud (128) by a welding or brazing process (Col. 2, lines 36-38).  
Regarding claim 7, DeSander, as modified, discloses the turbine blade of claim 6, wherein DeSander (Fig. 6; Col. 4, lines 28-30), as modified, further discloses that the tip plate (162) further comprises an upturned edge (disclosed by retention tab 140) around at least a portion of a perimeter of the tip plate (162) that mates with the one or more knife edges (136). 
Regarding claim 8, DeSander, as modified, discloses the turbine blade of claim 1, wherein DeSander (Fig. 4-6), as modified, further discloses that the tip plate (162) has an inner surface generally parallel to and adjacent the outer surface (Fig. 6) of the tip shroud (128).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSander et al. (US 8,322,986; hereinafter DeSander) in view of Page et al. (US 7,726,944; hereinafter Page), and further in view of Collier et al. (US 9,127,560; hereinafter Collier).
Regarding claim 5, DeSander, as modified, discloses the turbine blade of claim 1, but fails to disclose a plurality of shroud cooling holes located in an outer perimeter of the tip shroud, where the shroud cooling holes are in communication with the plenum. 
Collier (Fig. 1-3 and 5) teaches a turbine blade with a shroud (128) with cooling holes that open onto the top (160 and 162) of the shroud and around the front (156) and sides (150) of the shroud where the cooling fluid comes from a common cavity (146). Collier (Paragraph 0023, lines 12-14) teaches that the cooling holes on the periphery of the shroud serve to vent the fluid from the shroud. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DeSander by adding shroud cooling holes located in an outer perimeter of the tip shroud, as taught by Collier, in order to add an additional means for venting fluid from the tip shroud. 

Claim(s) 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSander et al. (US 8,322,986; hereinafter DeSander) in view Bangerter (US 9,995,157). 
Regarding claim 9, DeSander (Fig. 2-6) discloses a method (Fig. 2-6; Col. 1, lines 6-8) of enhancing cooling of a turbine blade tip shroud (128) comprising: forming one or more tip plates (162) sized to fit over at least a portion of the tip shroud (128); placing a plurality of cooling holes (164) in the one or more tip plates (162); securing (Col. 2, lines 36-38) the one or more tip plates (162) a distance from an outer surface (radially outer surfaces of walls 144, 148) of the tip shroud (128) thereby forming a plenum (160) between the one or more tip plates (162) and the tip shroud (128) outer surface; directing a flow of air through cooling passages (126) in an airfoil (106) of the blade (100) and to the plenum (160); and, directing the flow of air through the plenum (160) and through the plurality of cooling holes (164) in the one or more tip plates (162).  
DeSander fails to disclose an upturned edge around at least a portion of a perimeter of the one or more tip plates and the upturned edge being integral with the one or more tip plates. 
Bangerter (Fig. 5) teaches an impingement plate (108) to cover a pocket (90) formed on a platform of a stator vane of a gas turbine engine. Bangerter (Fig. 5) teaches that the plate (108) includes an upturned edge (120) which is held to an aft rail (102) by a weld (126). Since the upturned edge (120) and weld (126) serve the same purpose as DeSander’s tab (140), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify  
Regarding claim 10, DeSander, as modified, discloses the method of claim 9, wherein DeSander (Bangerter: Fig. 5), as modified, further discloses that the upturned edge (120) is configured to mate with a knife edge (Bangerter teaches that the upturned edge (120) mates with the adjacent rail (102)) of the turbine blade tip shroud (DeSander: 128). 
Regarding claim 11, DeSander, as modified, discloses the method of claim 9, wherein DeSander (Fig. 6), as modified, further discloses that the plurality of cooling holes (164) is angled away from a center region of the one or more tip plates (162). Fig. 6 clearly shows that the cooling holes 164 are angled toward the edge of the tip plate 162.   
Regarding claim 12, DeSander, as modified, discloses the method of claim 9, wherein DeSander (Fig. 5), as modified, further discloses that the one or more tip plates (162) extend between knife edges (136) of the tip shroud (128).  
Regarding claim 13, DeSander, as modified, discloses the method of claim 12, wherein DeSander (Fig. 2-6), as modified, further discloses that the flow of air is directed from the plenum, through the plurality of cooling holes. 
DeSander fails to disclose that the flow air is directed to towards the knife edges. However, DeSander (Col. 5, lines 21-29) does disclose that the flow air is directed to one of the knife edges (Fig. 5) and that the cooling holes (164) can be 
Regarding claim 14, DeSander, as modified, discloses the method of claim 9, wherein DeSander (Fig. 5), as modified, further discloses that the one or more tip plates (162) is secured to the tip shroud (128) by a welding or brazing process (Col. 2, lines 36-38).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSander et al. (US 8,322,986; hereinafter DeSander) in view of Bangerter (US 9,995,157) and further in view of Collier et al. (US 9,127,560; hereinafter Collier).
Regarding claim 15, DeSander, as modified, discloses the method of claim 9, but fails to disclose placing a plurality of shroud cooling holes in a perimeter of the tip shroud. 
Collier (Fig. 1-3 and 5) teaches a turbine blade with a shroud (128) with cooling holes that open onto the top (160 and 162) of the shroud and around the front (156) and sides (150) of the shroud where the cooling fluid comes from a common cavity (146). Collier (Paragraph 0023, lines 12-14) teaches that the cooling holes on the periphery of the shroud serve to vent the fluid from the shroud. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed . 

Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSander et al. (US 8,322,986; hereinafter DeSander) in view of Goodwater et al. (US 6,173,491; hereinafter Goodwater) and Bangerter (US 9,995,157). 
Regarding claim 16, DeSander (Fig. 2-6) discloses a method (Col. 2, lines 30-44) of forming a cooled tip shroud (128) for a gas turbine blade (100) comprising: providing the gas turbine blade (100) having an air cooled passageway (126) and tip shroud (128); determining an area (Fig. 4 – shows area of tip shroud to be cooled) of the tip shroud (128) to be cooled; forming a tip plate (162) to be positioned in the area of the tip shroud (128) to be cooled; drilling (Col. 2, lines 41-44) a plurality of cooling holes (164) in the tip plate (162), the plurality of cooling holes (164) being arranged along an edge (the outlets of the cooling holes) of the tip plate (162); and, fixing (Col. 2, lines 36-38) the tip plate (162) to the tip shroud (128), thereby forming a plenum (160) between an outer surface (radially outer surface of walls 144 and 148) of the tip shroud (128) and the tip plate (162). 
DeSander fails to disclose cleaning a surface of the tip shroud to which the tip plate will be secured and that the tip plate comprises an upturned edge integral with the tip plate. 
Goodwater (Abstract) teaches a method for replacing airfoils on a turbine vane which include welding or brazing. Goodwater (Col. 4, lines 63-67) teaches that prior to 
Bangerter (Fig. 5) teaches an impingement plate (108) to cover a pocket (90) formed on a platform of a stator vane of a gas turbine engine. Bangerter (Fig. 5) teaches that the plate (108) includes an upturned edge (120) which is held to an aft rail (102) by a weld (126). Since the upturned edge (120) and weld (126) serve the same purpose as DeSander’s tab (140), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DeSander by substituting the tab with an upturned edge added to the tip plate and a weld, as taught Bangerter, as a simple substitution for one well known means for coupling the tip plate to the shroud with another in order to secure the tip plate to the shroud. See MPEP 2141 III B. 
Regarding claim 18, DeSander, as modified, discloses the method of claim 16, wherein DeSander (Fig. 2-5), as modified, further discloses that the area of the tip shroud (128) to be cooled is between knife edges (136) of the tip shroud (128).  
Regarding claim 19, DeSander, as modified, discloses the method of claim 16, wherein DeSander (Fig. 6), as modified, further discloses that the area of the tip shroud  
Regarding claim 20, DeSander, as modified, discloses the method of claim 16, wherein DeSander (Bangerter: Fig. 5), as modified, further discloses that the upturned edge (120) is configured to mate with a knife edge (Bangerter teaches that the upturned edge (120) mates with the adjacent rail (102)) of the tip shroud (DeSander: 128).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeSander et al. (US 8,322,986; hereinafter DeSander) in view of Goodwater et al. (US 6,173,491; hereinafter Goodwater) and Bangerter (US 9,995,157) and further in view of Zhang et al. (US 2014/0161625; hereinafter Zhang). 
Regarding claim 17, DeSander, as modified, discloses the method of claim 16, but fails to disclose that the air cooled passageway is one or more stem drilled cooling holes or one or more serpentine passageways.  
Zhang (Paragraph 0003) teaches that it is well known to form cooling passages within turbine blades using STEM drilling. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify DeSander by using STEM drilling to form the cooled passageways, as taught by Zhang, in order to produce the predictable result of providing a means for producing cooling holes within the turbine blade. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745